                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

CARL PORTER (# R7051)                                                                     PLAINTIFF

v.                                                                                  No. 4:19CV49-RP

GLORIA CARTER
DR. TONY CARSWELLO
C.O. VICTORIA ECKFORD
C.O. HONEYCUT
NURSE PRACTITIONER ANGELA BROWN                                                       DEFENDANTS


                                            JUDGMENT

        In accordance with the memorandum opinion entered this day, the plaintiff’s claims regarding

denial of adequate medical care are DISMISSED with prejudice for failure to state a claim upon

which relief could be granted. In addition, the plaintiff’s claims against defendants Dr. Tony

Carswello and Nurse Practitioner Angela Brown are DISMISSED, as the allegations against them

involve only their involvement in his medical care. His claims against Gloria Carter, C.O. Victoria

Eckford, and C.O. Honeycut for failure to protect him from attack by other inmates will, however,

PROCEED, as will the plaintiff’s claim against defendant Honeycut for use of excessive force.


        SO ORDERED, this, the 23rd day of August, 2019.


                                                        /s/ Roy Percy
                                                        UNITED STATES MAGISTRATE JUDGE
